EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Joseph A. Andelin on 1/21/21.

The application has been amended as follows: 
In the claims:
1. (currently amended) A vent apparatus, comprising: 
a frame that defines an inlet side, an outlet side, and an internal passage; 
an inlet disposed on the inlet side, and an outlet disposed on the outlet side, wherein the internal passage is disposed between the inlet and the outlet, wherein the inlet is defined by at least a first surface of the inlet side that extends from one of the side walls to the inlet, and wherein the outlet is defined by at least a first surface of the outlet side that extends from one of the side walls to the outlet;
a guiding member disposed in the internal passage to direct a flow of material entering the vent apparatus through the inlet, and wherein the guiding member comprises a first surface that faces the inlet side and a second surface that faces the outlet side; 

wherein the blocking member has a non-expanded state and an expanded state, and is positioned within the internal passage (i) to allow the flow of material between the inlet and the outlet, including between the portion of the second surface of the guiding member comprising the blocking member and the first surface of the outlet side when in the non-expanded state, and (ii) to block the flow of material between the portion of the blocking member comprising the blocking member and the first surface of the outlet side when in the expanded state.

4. (currently amended) The apparatus of claim 1, wherein the intumescent material is an intumescent tape.

5. (cancelled)

14. (currently amended) A vent apparatus, comprising:
a frame that defines an inlet side, an outlet side, side walls between the inlet side and the outlet side, and an internal passage that extends between the inlet side and the outlet side;
an inlet disposed on the inlet side and an outlet disposed on the outlet side, wherein the inlet is defined by at least a first surface of the inlet side that 
 a guiding member disposed in the internal passage, wherein the guiding member directs a flow of material that enters the inlet towards the inlet side;
a blocking member disposed on a portion of the guiding member facing the first surface of the outlet side, wherein the blocking member comprises an intumescent material;
wherein the blocking member has a non-expanded state and an expanded state, and is positioned within the internal passage (i) to allow the flow of material between the inlet and the outlet, including between the portion of the guiding member comprising the blocking member and the first surface of the outlet side when in the non-expanded state, and (ii) to block the flow of material between the portion of the guiding member comprising the blocking member and the first surface of the outlet side when in the expanded state;
wherein the guiding member is thermally coupled with the blocking member to thereby transfer heat received from the flow of material to the blocking member; and
wherein heat from the flow of material is received by the guiding member as the flow of material is deflected or directed within the internal passage of the vent apparatus and the heat is transferred to the blocking member to 

18. (currently amended) The apparatus of claim 14, wherein the intumescent material is an intumescent tape.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to a vent apparatus that specifically requires a frame that defines an inlet side, an outlet side, side walls between the inlet side and the outlet side, and an internal passage, an inlet disposed on the inlet side, and an outlet disposed on the outlet side, wherein the outlet is defined by at least a first surface of the outlet side that extends from one of the side walls to the outlet, a guiding member comprising a second surface that faces the outlet side, a blocking member comprising intumescent material disposed on a portion of the second surface of the guiding member.  It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above vent apparatus used in combination with the blocking member disposed on a portion of the second surface of the guiding member that faces the first surface of the outlet side, wherein the blocking member is positioning within the internal passage to block the flow of material between the portion of the blocking member comprising the blocking member and the first surface of the outlet side when in the expanded state.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ward (GB 2,312,842 A) discloses a vent apparatus having a frame, an inlet side, an outlet side, and a blocking member of intumescent material, but does not have a guiding member upon which the blocking member is disposed, and requires the operation of a solenoid to move the inlet side to block a flow of material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746